Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Oakeson on 4/19/2021.

The application has been amended as follows: 

13. (Rejoined – Currently Amended) A method of making a 3-dimensional printed part having an integrated strain sensor in accordance with the strain sensor of claim 1, the method comprising:
dispensing a conductive fusing ink onto a first area of a layer of thermoplastic polymer particles, wherein the conductive fusing ink comprises a transition metal;
dispensing a second fusing ink onto a second area of the layer of thermoplastic polymer particles, wherein the second fusing ink comprises a fusing agent capable of absorbing electromagnetic radiation to produce heat; and
fusing the first and second areas with electromagnetic radiation to form the [[a]] resistor in the first area and a part body in the second areacomprising the fused thermoplastic polymer particles.

14. (Rejoined) The method of claim 13, wherein the resistor is formed at least partially oriented in a z-axis direction such that the resistor extends across multiple layers of the 3-dimensional printed part. 

15. (Rejoined) The method of claim 13, wherein the transition metal is in the form of elemental transition metal particles.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The arguments in the Appeal Brief filed 2/23/2021 were found to be convincing.  In particular, because combining the Baumann et al. reference with Magdassi et al. or D1 would change both references’ mode of operation or purpose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715